—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered November 19, 1999, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty to the crime of robbery in the second degree and was sentenced as a second felony offender — in accordance with the plea agreement — to a determinate prison term of seven years, with five years of postrelease supervision. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650; cf., People v Stokes, 95 NY2d 633).
Crew III, J. P., Peters, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.